Citation Nr: 0326930	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-13 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether the 
claim should be granted.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran served on active military duty from October 1960 
to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Phoenix, Arizona (RO), in which entitlement to service 
connection for PTSD was denied.

The Board observes that, in May 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed a timely notice of disagreement 
(NOD) with that determination and a statement of the case 
(SOC) was issued, but the veteran failed to further pursue 
the appeal with the filing of a substantive appeal, and that 
decision became final.  It appears that the RO reopened the 
veteran's claim and then denied it again in May 1998.  It was 
noted in the May 1998 decision that the claim would be 
reconsidered with further evidence from the veteran.  Service 
connection for PTSD was reconsidered and again denied in a 
rating decision dated in February 1999.  

Notwithstanding the RO's adjudication of the veteran's claim 
on the merits in the present appeal, before the Board may 
reopen a previously denied claim it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 
5108.  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board, in this instance, is whether the 
previously denied claim ought to be reopened, pursuant to 38 
U.S.C.A. § 5108.


In his July 1999 VA Form 9, the veteran indicated that he 
desired a personal hearing before the Board at the RO.  He 
subsequently indicated in September 1999 correspondence that 
he did not wish to attend a hearing.  It appears the veteran 
has relocated to California, and his claims file is now under 
the jurisdiction of the Los Angeles RO.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the Remand portion of this 
decision.

The record shows that Disabled American Veterans (DAV) 
previously represented the veteran.  It appears that DAV no 
longer represents him in this matter, as he has referred to 
them as his "previous 'advocate'".  There is no indication 
in the file that the veteran is currently represented.  


FINDINGS OF FACT

1.  In May 1994 the RO denied the veteran's claim of 
entitlement to service connection for PTSD, the veteran did 
not perfect an appeal of that decision, and it was therefore 
final.

2.  Evidence submitted since the RO's May 1994 decision bears 
directly and substantially upon the claim of entitlement to 
service connection for PTSD; it is not cumulative of 
previously submitted evidence; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the final May 1994 determination 
wherein the RO denied service connection for PTSD is new and 
material; thus, the veteran's claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO denied the veteran's claim of entitlement to service 
connection for PTSD in May 1994.  He was notified by letter 
in June 1994.  He filed an NOD as to the RO's decision in 
August 1994.  An SOC was mailed to the veteran in August 
1994.  He did not file a substantive appeal.  In October 
1997, he filed a new claim for compensation based upon PTSD, 
which was denied in May 1998.  The claim was reconsidered in 
February 1999 and again denied.

Review of the evidence of record at the time of the 1994 
rating decision reveals that the veteran underwent a 
psychiatric consultation during service.  The service medical 
records reflect that in January 1963 he was seen at the 
Marine Corps Recruit Depot Infirmary in San Diego, 
California, where he complained of "sadistic" tendencies 
toward his wife.  He stated that he had not had similar 
feelings toward others.  The diagnosis during that visit was 
that there was no clinical psychiatric diagnosis.

In April 1963 the veteran was seen by the Division 
psychiatrist because he was concerned about his sadistic 
tendencies, of which he stated he had no control.  He 
reported that he was often depressed, nervous, and irritable, 
and delivered his hostilities to whoever was present.  He 
disclosed that at age six he had suffered with infectious 
meningitis, and said that at age fifteen he had attempted to 
kill his parents.  For that action he had undergone extensive 
psychiatric testing and psychoanalysis.  He stated that he 
was told that he had brain damage from his childhood disease 
and that that was the basis for his troubles.  He expressed 
that he was afraid of what he might do to his wife and 
daughter.  The psychiatrist noted that the veteran believed 
his tour of service in the Marines had aggravated his 
condition, but was not the cause of the problem.  Later in 
April 1963, he underwent another psychiatric interview.  At 
that time, the examiner noted that the examination revealed 
no evidence of a psychosis, and that nothing indicated a need 
for psychiatric hospitalization.  In his separation 
examination report dated in June 1963, clinical evaluation 
revealed normal neurologic and psychiatric evaluations.  

In 1971 the veteran filed a formal claim of entitlement to 
service connection for a mental disorder.  He indicated that 
he had received treatment for a mental condition while in 
service at Camp Pendleton just prior to his discharge from 
service.  His claim was denied by rating decision dated in 
March 1971.

The file contains a medical report from the Humboldt County 
Veterans Service Office, which indicates a physician examined 
the veteran in March 1973.  The report showed the veteran 
reported symptoms of flattened affect, loosening of 
associations, withdrawal, and constant moving.  The diagnosis 
was schizophrenia, paranoid type, chronic.  

In March 1973 the veteran requested that the RO reopen his 
claim for a mental disorder.  The claim was reopened and, in 
April 1973, the RO denied the veteran's claim for a mental 
disorder, characterized as schizophrenia, paranoid type.  

In February 1992 the veteran was admitted to the Loma Linda 
VA Medical Center for seventeen days, with provisional 
diagnoses of borderline personality disorder with avoidant 
traits, anxiety disorder (not otherwise specified) hiatal 
hernia, and dental caries.  It was also noted that a liver 
ultrasound and upper gastrointestinal scan would be performed 
while he was at the facility.  During his admission he 
disclosed that he had been homeless on and off, and described 
a past history of severe depression with episodes of mood 
elation, racing thoughts, irritability, and frequent changes 
of employment.  He complained of labile mood, panic, and 
anxiety symptoms such as chest pain, feelings of impending 
doom, tachycardia, and smothering sensations.  It was noted 
that he believed that all of his mental problems began during 
a time when he was in Marine Corps boot camp, where he 
described the drill instructor hitting him several times in 
the stomach.  He reported that he had been hospitalized on 
two separate occasions for depression and violent behavior.  
Upon examination, he was diagnosed with borderline 
personality disorder with avoidant traits.  The examiner 
noted that, initially, the differential diagnosis had 
included a typical bipolar versus avoidant personality 
disorder versus PTSD.  After witnessing the veteran's 
behavior on the ward and his response to slight stressors, 
the examiner felt he had an Axis II characterologic disorder.  
It was also noted that he scored high on a subscale for PTSD.  
The examiner noted that, since the veteran did not meet 
criteria for panic disorder or PTSD, it was felt that due to 
his long-standing history of anxiety with acute anxiety 
symptoms, he could fit into the category of anxiety disorder 
NOS (not otherwise specified).

In a March 1992 VA outpatient psychology note, it was noted 
that the veteran had attended an anger management and a 
relaxation group session.  It was noted that at one of the 
sessions he expressed his strong feelings of anger over his 
perception that his efforts to initiate disability 
compensation claims for PTSD had been hindered by regulations 
and policies which he felt were unfair.  His greatest concern 
was over being told that he would need a mailing address to 
pursue any claim.  He had protested because he felt that his 
psychological problem involved his inability to stay in one 
place long enough to make that a reasonable option.  There 
was no diagnosis rendered at that time.

A VA medical progress note dated in April 1992 noted that the 
veteran had requested domiciliary care and funds for 
gasoline.  He had been living with his son; he had an 
altercation with a neighbor, consequently his son was evicted 
and the veteran became homeless.  Upon examination, his 
diagnoses were history of anxiety disorder and reclusive 
personality disorder.

In June 1993 the veteran filed a formal claim, in pertinent 
part, for PTSD and a nervous disorder.  In a June 1993 
written statement to support his claims, he asserted the 
following stressors: he was severely beaten by an NCO (non-
commissioned officer), and was later ordered to beat another 
recruit.  He noted that he did it and went AWOL (absent 
without official leave), and was then court-martialed for it; 
also, he was the first on the beach at Guantanamo Bay when 
Castro tried his takeover of Cuba in October 1962; in 
addition, he was in the middle of a bloody race riot in 
Puerto Rico in December 1962.  He averred that he was 
standing next to a Navy corpsman who was "split from neck to 
belly with a machete".  He also claimed that an officer was 
"fragged" with a grenade which splattered him.

The record indicates that in August 1993 the RO scheduled the 
veteran for a VA PTSD examination, which was subsequently 
cancelled due the return of the appointment letter by the 
post office as unclaimed.  

The veteran's personnel records show that he was stationed 
aboard the USS Iwo Jima from October 25, 1962, to December 
13, 1962.  He participated with the 5th Marine Expeditionary 
Brigade.  The ship departed San Diego on October 27, 1962, 
and he disembarked at San Diego on December 13, 1962.  While 
he was aboard the USS Iwo Jima, the ports of call were 
Kingston, Jamaica, on November 20 and 21, 1962; Vieques, 
Puerto Rico, from November 24 to November 30, 1962; 
Guantanamo Bay, Cuba, for what appears to be one day, 
December 2, 1962; Colon, Canal Zone, December 4, 1962; and 
Balboa, Canal Zone; on December 6, 1962.  

By rating decision dated in May 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed an NOD, and an SOC was issued in 
August 1994; but, the veteran did not file a substantive 
appeal and that decision became final.  

Evidence submitted subsequent to the final May 1994 
determination is reported in pertinent part below.

The veteran was evaluated by a private licensed psychologist, 
A. Hart II, Ph.D., in August and September 1997.  The intake 
assessment report by Dr. Hart indicates that the veteran 
reported that he was a veteran of the Cuban Missile Crisis.  
He further reported that he had trouble holding a job, 
staying in one location longer than ten days, and trouble 
with temper.  He stated that while in the Marine Corps he was 
a radio/telegraph and wireman "Tel & Tel."  He was attached 
to the 3rd Battalion, 1st Marines, 1st Division Recon, and 1st 
Force Recon during the Cuban Missile Crisis.  He stated that 
he landed three times in Cuba and was transported there by 
the USS Iwo Jima.  He was in an area west of Guantanamo Bay.  
He was a member of a three man radio team doing 
reconnaissance work to establish a landing zone for an 
invasion.  He stated that he later spent thirty days at 
Guantanamo Bay, which is a Naval Base.  He stated that he had 
been aware that nuclear war with the Soviet Union and Cuba 
was imminent.  He stated that he had not seen any combat, but 
only the threat of combat.  He disclosed that, since that 
time, he had had significant problems in adjustment and had 
also experienced other mental health problems.  The 
psychologist noted that the veteran's profile was associated 
with paranoid schizophrenia as well as bipolar disorders with 
psychotic features.  She further noted that the results of 
PTSD scales on the Minnesota Multiphasic Personality 
Inventory-2 indicated that the veteran's responses would be 
consistent with a PTSD.  However, the primary diagnostic 
impression was that of paranoid schizophrenia.  Accordingly, 
the diagnoses under Axis I were paranoid schizophrenia and 
PTSD.  The examiner noted that she believed that the veteran 
had had a major mental health breakdown while serving in the 
Marine Corps.

In a May 1998 rating decision, the RO again denied service 
connection for the veteran's claim of entitlement to service 
connection for PTSD.  The RO noted in the decision that the 
claim would be reconsidered with further evidence from the 
veteran.  It was further noted that the information must be 
of sufficient detail to allow for stressor verification, and 
should include exact dates and places of incidents, names of 
others involved, and designation of military units to which 
he was assigned at the time.

In a written medical statement by Dr. Hart, dated in June 
1998, she noted that from the historical information which 
she had been able to put together, and that which the veteran 
had brought to her attention, it was apparent that he 
developed a major mental health disorder while serving with 
the Marine Corps.  She further noted that, following the 
veteran's involvement during the Cuban Missile Crisis, he 
developed significant psychological problems and had been 
seen by Naval medical personnel, and Naval psychiatrists.  

In a June 1998 written statement to his Congressman, the 
veteran described his experience while in Cuba.  He noted 
that in October 1962 his "recon squad" was assigned to the 
5th Marine Expeditionary Brigade.  The squad consisted of 
three persons, Corporal (Cpl.) K., [redacted] Corporal [redacted], and 
the veteran.  He noted that while on the way to Cuba his 
commanding officer ordered him to stand signal watches with 
the Navy in order to learn flashing light communications in 
case they would need to maintain radio silence.  He stated 
that although his rank was low he spent most of his time on 
the bridge and was "in on what was happening."  He stated 
that they cruised back and forth along the south coast of 
Cuba and on October 22, 1962, they got the order to go in.  
He stated that they "mounted their choppers against fifty-
five tactical nuclear weapons and charged up San Juan Hill."  
He remembered doing the same thing a couple of days later, 
but at that time he wore full body armor.  LCpl [redacted] and 
the veteran were set down in the deserted base at Guantanamo 
where they set up an LZ (landing zone).  They had reloaded 
aboard the ship and went to Puerto Rico.  He stated that they 
knew that Cuba had some nuclear weapons, and they expected to 
be dust at any moment.  He further stated that he remembered 
that the soles of his feet were bloody where the skin had all 
fallen off.  He stated that he also remembered being treated 
for burns in a field hospital.  He remembered sitting in 
foxhole operating his radio and being separated from his 
squad and forced to march past a long column of men.  He 
noted that he did not remember what had happened to Cpl K.  

He reported that the third time he landed in Cuba, they 
steamed into Guantanamo and loaded an "ONTOS battalion" 
onto the hanger deck of the Iwo Jima and tied the helicopters 
down on the flight deck.  They then made flank speed for the 
Canal.  They hit a hurricane off the coast of Mexico.  The 
veteran stated that he was still standing watches on the 
signal bridge, which was four levels above the flight deck.   
The storm had been so violent that the aircraft carrier was 
taking green water over the flight deck.  The overloaded and 
top heavy ship rolled so badly that the little tanks on the 
hanger deck broke loose and raged around smashing men and 
equipment.  The veteran stated that he stayed on the bridge 
for three days straight; everyone else was too sick to take 
their watch and the chaos below decks looked like a 
nightmare.  He noted that after he returned to Camp Pendleton 
he began to have problems.

In a February 1999 rating decision, the RO reconsidered the 
veteran's claim for service connection for PTSD, and 
continued the denial.  In April 1999 the veteran filed an NOD 
as to the RO's determination.  In the notice of disagreement, 
he asserted that while he was in Vieques, Puerto Rico, a 
number of black Marines started a riot.  A number of people 
were killed, including a lieutenant who was handed a grenade.  
The veteran noted that he had been hospitalized for burns in 
a U.S. Navy Field Hospital.  In addition, he noted that he 
had been helicoptered in to set up an LZ for a potential 
invasion of Cuba.  He stated that he remembered that Corporal 
K. may have been killed.  He further stated that the second 
time he went to Guantanamo Bay, many were evacuated and he 
was there to secure the base for aircraft coming in from 
Virginia.  He stated that there was a lot of stress due to 
the Cuban tanks on the  perimeter of the base.

The RO issued an SOC in May 1999, which continued the denial 
of the veteran's claim.  In his July 1999 substantive appeal, 
the veteran asserted that he had sent for additional 
information from the National Archives, which would establish 
his inpatient status at the Navy field hospital in Vieques, 
Puerto Rico.  In addition, he stated that he was attempting 
to reach LCpl [redacted], who could corroborate the events that 
relate to his stressors.  He stated that LCpl [redacted] was in 
his "recon" team.  He further noted that he was waiting for 
the re-issue of his expeditionary medal to prove that he was 
in a combat theatre.

In February 2000 the RO requested assistance from the 
Headquarters of the United States Marine Corps in verifying 
the veteran's accounts of stressful events that allegedly 
occurred in service.  A response was received in February 
2000 which indicated that the information contained in the 
veteran's claim was insufficient for the purpose of 
conducting any meaningful research.  However, it was further 
noted that information concerning the veteran's duties could 
be found in his official military personnel file located at 
the National Personnel Records Center (NPRC).  Information 
concerning the unit to which the veteran was attached should 
be contained in the command chronologies, which could be 
requested from the Marine Corps historical Center, History 
and Museums Division, and ship logs should be requested from 
the U.S. Naval Historical Center.

In April 2000 the RO submitted a request for information to 
the Marine Corps Historical Center History and Museums 
Division and the U.S. Naval Historical Center.  The Naval 
Historical Center responded that the Marine Corps operational 
records, called command chronologies, were iterated monthly 
at the battalion/squadron echelon (and above) when in combat.  
There were no separate company-level records.  Prior to 1965, 
Marine Corps units were not required to submit command 
chronologies; therefore they did not have any records in file 
pertaining to the requested battalion and dates.  

The Naval History Branch responded to the RO's request by 
sending a copy of the ship's (USS Iwo Jima) history from the 
Dictionary of American Naval Fighting Ships, which contained 
the following: "Iwo Jima...embarked Marines 22 to 27 October 
and departed quickly for the Caribbean.  As part of America's 
powerful and mobile force afloat, she cruised in a 'ready' 
status until December brought an easing of the Cuban 
situation.  She arrived San Diego 13 December, having played 
a major role in preserving American and Latin American 
security."

In a May 2000 response from the National Archives and Records 
Administration, it was noted that they had examined the deck 
log of the USS Iwo Jima for December 1962 and found that 
during that entire month the ship was in port at San Diego, 
California, and nowhere near Puerto Rico.  They noted that 
they found no references to any disturbances at San Diego 
during that time period.  The RO indicated that the National 
Archives' information did not appear to be accurate, since 
the USS Iwo Jima was not in San Diego during the entire month 
of December 1962, according to the history as shown in the 
Dictionary of American Naval Fighting Ships.  Consequently, 
the RO requested the actual copies of the ship's Deck Logs 
from November 24, 1962, to December 13, 1962.  

Deck Logs for the USS Iwo Jima from November 24 to December 
13, 1962, indicate, in pertinent part, that the ship was 
anchored south of Vieques Island, Puerto Rico, from November 
24 to November 30, 1962.  There is no mention of a race riot 
during that time period.  On December 2, 1962, the ship was 
anchored in Guantanamo Bay.  On the same day, the ship 
departed for the Panama Canal Zone.  There was no mention of 
reconnaissance missions from the ship.

The RO issued an SSOC in November 2001 and June 2003, which 
continued the denial of service connection for PTSD.  

In a July 2003 written statement, the veteran noted that he 
had received the Expeditionary Medal, which was awarded for 
combat theatre.  He also noted that the Marine Corps sent the 
medal with no DD 215 (a correction form for discharge 
documents).  He explained that the USS Iwo Jima log covered 
only the last three weeks of the operation, and that he had 
been on and off the ship for a longer period.  He stated that 
he was not surprised that the ship's logs had not reflected 
the race conflict, since it occurred ashore on Vieques.  Much 
of his recollection of that incident, he recalled, was from 
the field hospital where he was a patient with no less than 
thirty casualties in beds next to his.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this claim, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  By virtue of the SOC issued in May 
1999 and SSOCs issued in November 2001 and June 2003, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the May 2003 letter in which 
the RO advised the veteran of the enactment of the VCAA, what 
information or evidence was necessary when there has been a 
request for "new and material" evidence.  The veteran was 
informed that he must submit evidence that had not previously 
been submitted ("new") and evidence that is pertinent to 
the issue and not merely cumulative of the evidence already 
of record ("material").  In addition he was advised of what 
the evidence must show to establish entitlement to service 
connection.  He was also advised of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Furthermore, as noted in the 
findings above, the veteran has submitted new and material 
evidence.

B.  Discussion

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).

As noted in the Introduction, the Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in section 3.105 
of the regulations.  38 C.F.R. § 3.104(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims (CAVC) held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. at 45,629.  Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter, without regard to the new version 
of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In particular, since the RO's final determination in 
May 1994, the veteran submitted a psychological assessment by 
Dr. Hart, in which she opined that the veteran begun having 
significant problems in adjustment following his involvement 
in the Cuban Missile Crisis.  She also diagnosed him with 
having paranoid schizophrenia and PTSD.  The Board finds that 
such evidence by Dr. Hart is new, and bears directly on the 
question of whether this evidence provides a more complete 
picture of the veteran's claimed psychiatric disorder.  Such 
evidence bears directly and substantially upon the specific 
matter under consideration.  The Board concludes that, under 
the liberal approach suggested by judicial precedent and the 
VCAA, this evidence is so significant as to warrant 
consideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material so as 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C. § 5103A (West 
2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the Remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record, in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder, the appeal is, to the extent 
of reopening the claim, granted.


REMAND

As indicated above, during the pendency of the veteran's 
appeal, the President signed into law the VCAA which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  

Here the veteran indicated that a fellow Marine, Lance 
Corporal [redacted], would be able to corroborate his account of 
the events that relate to his stressors.  Although the record 
reflects that the RO made inquiry to the United States Marine 
Corps Headquarters concerning LCpl [redacted], there is no 
indication in the record of a response concerning that 
Marine.  The RO should again attempt to retrieve information 
on LCpl [redacted], for the purpose of contacting him for 
information regarding the veteran's alleged stressors.

In addition, the Board notes that the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
5103A(d) (West 2002).  In this instance, the Board notes that 
service medical records show the veteran was seen for a 
psychiatric consultation during service.  His service records 
verify that he did, in fact, serve aboard the USS Iwo Jima on 
a voyage that went to Cuba.  It is the medical opinion of Dr. 
Hart, a private psychologist, that the veteran developed 
significant psychological problems following his involvement 
in the Cuban Missile Crisis.  The Board acknowledges that the 
veteran has not been given a VA examination to specifically 
determine whether there is a relationship between his 
military service and his claimed psychiatric disorder.  
Further, the Board is of the opinion that a comprehensive 
psychiatric examination will aid in a decision in this case. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his claim.

2.  The RO should attempt to obtain 
information from the appropriate government 
agency for the above-described Lance Corporal 
[redacted], who allegedly served with the veteran 
aboard the USS Iwo Jima from October to 
December 1962.  If information sufficient to 
locate him is obtained, then the RO should 
contact him for the purpose of verifying the 
events that relate to the veteran's claimed 
stressors, particularly that of participating 
with LCpl [redacted] on a reconnaissance mission.

3.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
any psychiatric disorder found to be 
present.  All indicated tests and studies 
should be performed and clinical findings 
reported in detail.  

The examining psychiatrist should determine 
the nature and extent of the veteran's 
current psychiatric disorder(s), if any, and 
should reconcile to the extent possible any 
discrepancies that may exist between any 
current diagnosis and past diagnoses, in 
light of the veteran's entire medical 
history.  If a diagnosis of PTSD is made, the 
specific stressor(s) to which it is related 
must be set forth, pursuant to the criteria 
in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).  The 
examiner should be advised that the veteran's 
reported stressors of witnessing or being 
involved in a race riot and standing next to 
a Navy corpsman who was split open with a 
machete, being severely beaten by a 
noncommissioned officer, and landing first on 
the beach at Guantanamo Bay when Castro 
attempted his takeover, have not been 
verified.  The examiner should discuss any 
pertinent medical opinions that have been 
previously offered regarding the sufficiency 
of the alleged stressors, expressing 
agreement or disagreement therewith, and 
giving reasons for such agreement or 
disagreement.

The examiner is further requested to 
provide an opinion concerning the 
etiology of any psychiatric disorder 
found to be present, to include whether 
it is at least as likely as not (i.e., at 
least a 50-50 probability) that any 
currently diagnosed psychiatric disorder 
was developed during service or is 
otherwise related to service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

A complete rationale should be provided for 
all opinions offered.  The claims file should 
be made available to the examiner and the 
report should indicate whether the veteran's 
medical records were reviewed.

4.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
should be provided with an SSOC which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the June 2003 SSOC.  An 
appropriate period of time should be 
allowed for response.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



